Citation Nr: 1329272	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  06-20 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for cerebellar 
degeneration, including secondary to service-connected 
malaria. 


REPRESENTATION

Appellant represented by:	John Aloysius Cogan, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2013).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The Veteran served on active duty from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

A Travel Board hearing was held at the RO before the 
undersigned Veterans Law Judge (VLJ) in July 2008, the 
transcript of which is of record.  In September 2008, the 
Board remanded this case.  Then in April 2011, the Board 
issued a decision denying the Veteran's claim.

The Veteran appealed the Board's decision to the U. S. Court 
of Appeals for Veterans Claims (Court).  The parties to that 
action then filed a Joint Motion for Remand, which the Court 
granted pursuant to a November 2012 Order, remanding the 
case back to the Board in accordance with the directives 
specified therein.

In April 2013, the Veteran appointed the private attorney 
indicated above as his designated representative in this 
matter.  In July 2013, the Veteran's attorney provided new 
evidence consisting of several medical journal abstracts,                    
the Veteran's service personnel file, and copies of military 
personnel guidelines.  The new evidence was accompanied by a 
waiver of RO initial jurisdiction for acceptance into the 
appellate record.  See 38 C.F.R. §§ 20.800, 20.1304 (2013). 






FINDING OF FACT

The evidence is evenly balanced on the question of whether 
the Veteran's cerebellar degeneration is the result of his 
episode of malaria during military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria are met to establish service connection for 
cerebellar degeneration.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 
(West 2002 & Supp. 2013), prescribes several requirements as 
to VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2013). 

As indicated below the Board is granting the benefits sought 
on appeal of entitlement to service connection for 
cerebellar degeneration.  Hence, even assuming, without 
deciding, that any error was committed as to implementation 
of the VCAA's duty to notify and assist provisions, to 
particularly include that evidentiary development specified 
by the Court's Joint Motion, such error was nonetheless 
harmless in its application to adjudication of this matter, 
and need not be further discussed.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007). 

Under VA law, service connection may be granted for any 
current disability that is the result of a disease 
contracted or an injury sustained while on active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may 
also be granted for a disease diagnosed after discharge, 
where all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2013). 

The elements of a valid claim for direct service connection 
are as follows:                   (1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regarding direct service connection, where a chronic disease 
is shown during service, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  Under the latter 
circumstances, a showing of continuity of symptomatology at 
the time of service discharge and continuing thereafter is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has since clarified in Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013) that the availability of 
continuity of symptomatology as a principle to substantiate 
service connection is limited to where involving those 
specific diseases denoted as "chronic" (and for which 
presumptive service connection is otherwise available) under 
38 C.F.R. § 3.309(a).

When there is for consideration for service connection an 
alleged congenital disorder, there is a distinction to be 
made between whether it constitutes a congenital "defect" or 
"disease."  A congenital disease is capable of improving or 
deteriorating, whereas a congenital defect is "more or less 
statutory in nature."    See VAOPGCPREC 82-90.  It has been 
recognized that service connection may be granted for 
congenital disease, provided initially incurred in or 
aggravated by military service.  The presumption of 
soundness applies to congenital diseases that are not noted 
at entry.  Id.  See also Monroe v. Brown, 4 Vet. App. 413, 
515 (1993). The Court has further held that "the presumption 
of soundness does not, however, apply to congenital defects, 
because such defects 'are not diseases or injuries' within 
the meaning of 38 U.S.C. §§ 1110 and 1111."  See Quirin v. 
Shinseki,                 22 Vet. App. 390, 396 (2009).  
Meanwhile, in very limited circumstances service connection 
is still permissible for a congenital defect where there has 
been aggravation of the pre-existing condition by 
superimposed disease or injury.                See again, 
VAOPGCPREC 82-90; see also Martin v. Principi, 17 Vet. App. 
324, 328-329 (2003). 

Service connection may also be granted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).                  
In addition, a claimant is entitled to service connection on 
a secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability.  See 38 C.F.R. § 3.310(b).  See also, Allen v. 
Brown, 7 Vet. App. 439 (1995).  Under the current version of 
38 C.F.R. § 3.310(b), the regulation provides that any 
increase in severity of a nonservice-connected disease or 
injury proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the disease, will be service connected. In 
reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required 
as to the baseline level of severity of the nonservice-
connected disease or injury (prior to the onset of 
aggravation by service-connected condition), in comparison 
to the current level of severity of the nonservice-connected 
disease or injury.  These evaluations of baseline and 
current levels of severity are to be based upon application 
of the corresponding criteria under the VA rating schedule 
for evaluating that particular nonservice-connected 
disorder.  See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006), later codified at            38 C.F.R. § 3.310(b). 

The determination as to whether the requirements for service 
connection are met  is based on an analysis of all the 
relevant evidence of record, medical and lay, and the 
evaluation of its competency and credibility to determine 
its ultimate probative value in relation to other evidence.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance 
to establishing underlying components of a claim for service 
connection.  In Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit commented that 
competence to establish a diagnosis of a condition can exist 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.

Lay testimony where found credible is also competent to 
establish the presence of continuity of symptomatology for a 
claimed disability during and since separation from military 
service (again, subject to the limitation that a "chronic" 
disease is involved as defined under 38 C.F.R. § 3.309(a)).  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
 
The Federal Circuit further held in Colantonio v. Shinseki, 
606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 
601 F.3d 1274, 1278 (2010), that it is error to suggest that 
lay evidence can never be sufficient to satisfy the 
requirement of        38 U.S.C.A. § 5103A(d)(2)(B) that 
there be a nexus between military service and a claimed 
condition.  However, as also observed by the Federal 
Circuit, lay evidence must "demonstrate some competence."  
See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation 
marks omitted). 

The Veteran's averred theory of recovery is that his current 
condition of cerebellar degeneration, associated with 
diagnosed Friedreich's ataxia, originated during military 
service to the extent it was triggered by a documented case 
of malaria.  He maintains that prior to his episode of 
malaria in 1955 his military occupational duties involved 
qualification and training exercises as an expert swimmer, 
but that after the approximate one-month malarial episode he 
began to have balance difficulties and other problems even 
swimming underwater, which he in retrospect attributes to 
the onset of a service-related neurological condition.

The service treatment records (STRs) indicate a 
hospitalization of several weeks for an episode of malaria 
from May to June 1955, with an uneventful recovery.  There 
is no reference therein to any neurological signs or 
symptoms.  Meanwhile, service personnel records also do not 
provide any relevant information.  

There are post-service records of VA and private outpatient 
neurological treatment in which the Veteran frequently 
references the onset of his symptoms in the early- to mid-
1970s.  A December 1976 private clinical record indicates 
increasing problems with balance over the previous few 
months.  In November 1987,                     the Veteran 
sought VA treatment for trouble with balance and speech 
dating back 12 to 14 years.  These same symptoms were later 
formally diagnosed as Friedreich's ataxia.

The Veteran has submitted numerous lay affiant statements 
from individuals who know him attesting that he actually had 
the onset of noticeable neurological difficulties dating 
back to the early-1960s.

Several medical opinions are of record on the subject of 
etiology.  On VA Compensation and Pension examination of 
March 2005, the opinion was that       the Veteran's 
cerebellar degeneration was less likely as not caused by or 
a result of malaria.  The stated rationale was that the 
Veteran did not have any definitive diagnosis of malaria 
species in service or any significant signs of neurologic 
impairment, and he also got better with chloroquine.  

However, a private physician, Dr. E.S.H., in June 2008 
indicated that "While it is clear that Friedreich's ataxia 
is not caused by malarial infection, given the temporal 
association of the onset of his symptoms with his malarial 
infection, it is more likely than not that the malaria 
infection did exacerbate his central nervous system 
condition provoking the appearance of symptoms at that 
time."  In a follow up statement of July 2008, the physician 
clarified that "More likely than not, the Veteran's current 
medical conditions are in part due to the direct result of 
the malaria he contracted in military service exacerbating 
his inherited neurologic condition of Friedrich's ataxia."  

Thereafter, following another VA examination of March 2010 
(and through an April 2010 examination addendum), the 
opinion was as follows:

Spinocerebellar ataxia [SCA] is a hereditary disorder 
which 
[the Veteran] did not acquire in the military, but 
was diagnosed 
later.  Symptoms related to SCA surfaced after the 
Veteran 
contracted malaria in service.  But malaria did not 
and cannot 
cause spinocerebellar ataxia.  It is my opinion that 
malaria must 
have contributed in unraveling the symptoms of SCA.  
It is              known that certain neurological 
disorders which are subclinical                get 
symptomatic after different kinds of stress and 
diseases. 

Following this, an August 2010 opinion was obtained from a 
medical expert within the Veterans Health Administration 
(VHA), stating:

There is no evidence to support a contention that the 
Veteran's 
disorder manifested prior to military service, during 
military service 
or in the 20 years subsequent to military service.  

There is no evidence to support a contention that the 
Friedreich's 
ataxia had its clinical onset during active service 
[or was aggravated therein].  The Veteran first 
reported complaints of gait difficulty 
in 1976, 20 years after release from active service.  
Friedreich's 
ataxia is an inherited disorder and is not a result 
of the Veteran's 
malaria infection.  

Having considered the foregoing, the Board grants service 
connection for cerebellar degeneration.  Essentially, there 
are two clinical opinions already of record which explain 
that the Veteran's Friedreich's ataxia (the cause of the 
post-service cerebellar degeneration), though a hereditary 
condition, nonetheless may have been brought upon as an 
active neurological disease process through the 
transformative agent of the malaria infection.  As 
indicated, VA law expressly permits service connection for 
congenital disease of hereditary origin where manifesting 
first in military service, or as a consequence of an 
incident of service.  Whereas there are clearly other 
opinions that are unfavorable, it remains that the evidence 
on causation is in a state of equipoise, with that 
preponderating for the claim roughly balanced against that 
weighing claim, and under VA law the claimant must prevail.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, 
the criteria for service connection are deemed met in this 
case. 


ORDER

Service connection for cerebellar degeneration, including 
secondary to service-connected malaria, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


